IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: ADOPTION OF: C.M., A MINOR               : No. 640 MAL 2020
                                                :
                                                :
PETITION OF: B.M., MOTHER AND D.M.              : Petition for Allowance of Appeal
AND P.M., MATERNAL GRANDPARENTS                 : from the Order of the Superior Court


                                        ORDER



PER CURIAM


      AND NOW, this 7th day of January, 2021, the Petition for Allowance of Appeal is

GRANTED. The issues, rephrased for clarity, are:


      (1)    Whether the Superior Court, in reversing an order granting the involuntary
             termination of parental rights where the petitioners did not seek a good
             cause exception pursuant to 23 Pa.C.S. §2901, erred by misapprehending
             and improperly applying the essential holding in the Supreme Court case of
             In Re: Adoption of M.R.D., 145 A.3d 1117 (Pa. 2016).

      (2)    Whether the Superior Court improperly disturbed the factual and credibility
             findings of the trial court in a termination of parental rights proceeding to
             conclude the proposed adoption was unlawful “custody gamesmanship.”